Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020, 9/1/2020 and 11/3/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1, 4-14 and 21-27 were previously pending and subject to a final office action mailed April 29, 2020. Claims 1, 12, 21 and 23-26 are amended. Claims 1, 4-14 and 21-27 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on August 19, 2020  have been fully considered and are moot in view of the new grounds of rejection.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13-14, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (U.S. Patent No. 7,385,529) in view of Olsen III et al. referred to hereafter as Olsen (U.S. Patent Application Publication No. 2006/0015233) , further in view of Ochsendorf (U.S. Patent Application Publication No. 2016/0047646).
As to claims 1 and 21, Hersh teaches the system and method comprising:
a network computer system; a trailer module that is affixed or mounted to an interior of a trailer, the trailer module including a satellite receiver that is operable to obtain location information and a wireless transceiver wherein the network computer system 
process a freight request from a shipper, the freight request specifying a pickup location and a destination for a load of the shipper; (col 2 lines 30-36 and col 22 lines 36-44 and 65-67, show that the system checks if the request is compatible with the available services based on the pick-up/destination)
implement a selection process to select a freight operator to transport the load to the destination of the freight request; (col 2 lines 29-36 and col 11 lines 29-35, show that the system selects the best fit option) 
Hersh does not teach:
monitor when the trailer is picked up at the pickup location, (II) when the trailer when the trailer is being hauled to the destination location of the freight request and based on at least on monitoring the trailer, signal the control mechanism to lock the trailer when the trailer is being hauled to the destination location of the freight request and unlock the trailer when the trailer is delivered to the destination location of the freight request.
However, Olsen teaches:
monitor when the trailer is picked up at the pickup location, (II) when the trailer when the trailer is being hauled to the destination location of the freight request and based on at least on monitoring the trailer signal the control mechanism to lock the trailer when 
 unlock the trailer when the trailer is delivered to the destination location of the freight request (see para. 16: drive tractors pulling detachable trailers in and out of the staging area, the trailers having at least one wirelessly operated locking device for locking a rear door of the trailer, the method comprising the steps of: establishing in outermost geofence, and intermediate geofence, and an innermost geofence, the geofences readable by a driver's terminal; upon the crossing of the outermost geofence by the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock/unlock an electronic lock based on the location of the trailer in Hersh as taught by Olsen. Motivation to do so comes from the knowledge well known in the art that doing so would prevent theft in route to the destination and therefore make the system safer. 
Hersh and Olsen do not teach:
monitor the trailer using the location information, including determining when (i) the trailer is packed to carry the load of the freight request
However, Ochsendorf teaches:
monitor the trailer using the location information, including determining when (i) the trailer is packed to carry the load of the freight request (para 53, 61, 66 and 68, images of the loads are taken to confirm load is properly loaded on trailer before trailer may proceed to next stop)

As to claim 4, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claims 1 as discussed above. 
Hersh and Olsen do not teach:
wherein the trailer module includes an interface to communicate with one or more sensors of the trailer, and wherein the network computer system monitors the trailer by detecting a physical state of the trailer based on information provided by the one or more sensors.
However, Ochsendorf teaches:
wherein the trailer module includes an interface to communicate with one or more sensors of the trailer, and wherein the network computer system monitors the trailer by detecting a physical state of the trailer based on information provided by the one or more sensors. (para 43, show that the trailer sensors detect the weight of the cargo shipment (i.e. physical state))
It would have been obvious to one having skill in the art at the effective filling date of the invention to use sensors in the trailer in Hersh in view of Olsen as taught by Ochsendorf. Motivation to do so comes from the teachings of Ochsendorf that doing so would allow the system to verify that the load is correct and also determine available 
As to claim 5, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 4 as discussed above. 
Hersh and Olsen do not teach:
wherein the one or more sensors include an occupancy sensors of the trailer, and wherein the network computer system monitors the trailer by detecting at least one of a load or an amount of free space within the trailer.
However, Ochsendorf teaches:
wherein the one or more sensors include an occupancy sensors of the trailer, and wherein the network computer system monitors the trailer by detecting at least one of a load or an amount of free space within the trailer. (para 27, show that the system determines the free space in a trailer)
It would have been obvious to one having skill in the art at the effective filling date of the invention to monitor packing of loads in the trailer in Hersh in view of Olsen as taught by Ochsendorf. Motivation to do so comes from the teachings of Ochsendorf that doing so would maximize the load capacity of the trailer and would therefore make the system more efficient/profitable.
As to claim 6, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 4 as discussed above. 
Olsen further teaches:
wherein the one or more sensors include a movement sensor, and wherein the network computer system detects the physical state by detecting a movement caused by the 
As to claim 7, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 4 as discussed above. 
However, Ochsendorf teaches:
wherein the network computer system determines when the trailer is packed to carry the load of the freight request, based on the physical state detected by the sensors. (para 53, 66 and 68, system uses captured images to determine that the items have been properly loaded on the trailer)
As to claim 8, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 
Hersh further	 teaches:
wherein the network computer system to implements the selection process by identifying a candidate set of freight operators based at least in part on a proximity criterion.(col 11 lines 29-31)
As to claim 9, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 
Hersh further teaches:
wherein the network computer system implements the selection process by identifying a candidate set of freight operators that are available to pick up the trailer during a predetermined pick up window. (col 23 lines 31-36)
As to claim 10, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 

wherein the network computer system implements the selection process by identifying a candidate set of available freight operators, the candidate set corresponding to freight operators who (i) satisfy a proximity criterion with respect to a location of the trailer during a predetermined pick up window, and (ii) are or will be operating their respective freight vehicle without an attached trailer when the proximity criterion is deemed to be satisfied.(col 11 lines 29-31, show that the system determines the pick-up window based on the proximity criteria of the shipment and the trailer)
As to claim 13, Hersh in view of Olsen, further in view of Ochsendorf further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 
Hersh further teaches:
wherein the network computer system implements the selection process by identifying one or more freight operators that are operating freight vehicles which can handle a particular characteristic of the load. (col 20 lines 50-67, show that the system saves a shipper database that includes all the information/characteristics of a shipper/load) 
As to claim 14, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 
Hersh further teaches:
wherein the particular characteristic includes a weight, size, or temperature requirement of the load.(col. 22 lines 52-62, show that the shipment characteristics include a refrigerated truck (i.e. temperature))

As to claim 22, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 21 as discussed above. 
Hersh does not teach:
wherein causing the trailer module to lock and unlock the modularized trailer includes remotely signaling the trailer module to lock or unlock a digital lock of the modularized trailer.
However, Olsen further teaches:
wherein causing the trailer module to lock and unlock the modularized trailer includes remotely signaling the trailer module to lock or unlock a digital lock of the modularized trailer. (para 16 and 65-66)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock/unlock an electronic lock based on the location of the trailer in Hersh as taught by Olsen. Motivation to do so comes from the knowledge well known in the art that doing so would prevent theft in route to the destination and therefore make the system safer. 
As to claim 23, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 21 as discussed above. 
Hersh does not teach:
wherein causing the trailer module to lock and unlock the modularized trailer includes configuring the trailer module to automatically lock or unlock the trailer module based on the location information determined by the trailer module.
However, Olsen further teaches:
 (para 16 and 65-66, trailer is automatically locked when the trailer leaves the pickup location based on a received signal and automatically unlocked when the destination is reached based on a received signal)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock/unlock an electronic lock based on the location of the trailer in Hersh as taught by Olsen. Motivation to do so comes from the knowledge well known in the art that doing so would prevent theft in route to the destination and therefore make the system safer. 
As to claim 24, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 21 as discussed above. 
Hersh further teaches:
wherein communicating with the modularized trailer includes obtaining at least one of location or sensor information from the trailer module; (col 2 lines 56-61 and col 19 lines 50-57 and col 25 lines 36-58, show that the system tracks the trailer using a unit mounted to the trailer containing a GPS tracking unit and a wireless communication to communicate with the user device)
wherein the method further comprises: determining a current location of the modularized trailer using the location or sensor information; (col 2 lines 56-61 and col 19 lines 50-57)

causing the trailer module to lock or unlock based on location information or sensor information.
However, Olsen teaches:
causing the trailer module to lock or unlock based on location information or sensor information. (para 16 and 65-66, location of the trailer is detected using sensors wherein the trailer is locked/unlocked based on the received sensor information)
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock/unlock an electronic lock based on the location of the trailer in Hersh as taught by Olsen. Motivation to do so comes from the knowledge well known in the art that doing so would prevent theft in route to the destination and therefore make the system safer. 
As to claim 25, Hersh in view of Olsen, further in view of Ochsendorf, further in view of Hanson teach all the limitations of claim 24 as discussed above. 
Hersh does not teach:
wherein causing the trailer module to lock or unlock includes remotely signaling the trailer module to lock or unlock a digital lock of the modularized trailer from within the interior of the modularized trailer in response to determining the current location of the modularized trailer.
However, Olsen teaches:
wherein causing the trailer module to lock or unlock includes remotely signaling the trailer module to lock or unlock a digital lock of the modularized trailer from within the 
It would have been obvious to one having skill in the art at the effective filling date of the invention to lock/unlock an electronic lock based on the location of the trailer in Hersh as taught by Olsen. Motivation to do so comes from the knowledge well known in the art that doing so would prevent theft in route to the destination and therefore make the system safer. 
As to claim 26, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 21 as discussed above. 
Hersh further teaches:
wherein monitoring information communicated from the trailer module includes communicating with the trailer module to receive location information and sensor information from one or more sensors of the trailer or trailer module. (col 2 lines 56-61 and col 19 lines 50-57 and col 25 lines 36-58, show that the system tracks the trailer using a unit mounted to the trailer containing a GPS tracking unit and a wireless communication to communicate with the user device)
As to claim 27, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 26 as discussed above. 
Olsen further teaches:
wherein the sensor information includes at least one of movement sensors or capacity sensors(para 79, 85-86, movement of the trailer is determined using a GPS of the freight vehicle device of the operator/driver, i.e. movement sensor).

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (U.S. Patent No. 7,385,529) in view of Olsen III et al. referred to hereafter as Olsen (U.S. Patent Application Publication No. 2006/0015233), further in view of Ochsendorf (U.S. Patent Application Publication No. 2016/0047646), further in view of Satir (U.S. Patent Application Publication No. 2008/0140597).

As to claim 11, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 10 as discussed above. 
Hersh, Olsen and Ochsendorf do not teach:
wherein the network computer system identifies the candidate set by excluding one or more freight operators based on a determined amount of continuous service time the freight operator has remaining until reaching a designated limit.
However, Satir teaches:
wherein the network computer system identifies the candidate set by excluding one or more freight operators based on a determined amount of continuous service time the freight operator has remaining until reaching a designated limit. (para 104-123 and 133-134)
It would have been obvious to one having skill in the art at the effective filling date of the invention to monitor the freight operations in Hersh in view of Olsen, further in view of Ochsendorf as taught by Satir. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to meet delivery constraints and would therefore increase customer satisfaction.
As to claim 12, Hersh in view of Olsen, further in view of Ochsendorf teach all the limitations of claim 1 as discussed above. 
Hersh, Olsen and Ochsendorf do not teach:
wherein the network computer system implements the selection process by identifying a set of freight operators that satisfy a deadhead criterion with respect to a travel distance the freight operator would incur in operating the freight vehicle to pick up the trailer during a pickup window.
However, Satir teaches:
wherein the network computer system implements the selection process by identifying a set of freight operators that satisfy a deadhead criterion with respect to a travel distance the freight operator would incur in operating the freight vehicle to pick up the trailer during a pickup window. (para 104-123 and 133-134)
It would have been obvious to one having skill in the art at the effective filling date of the invention to monitor the freight operations in Hersh in view of Olsen, further in view of Ochsendorf as taught by Satir. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to meet delivery constraints and would therefore increase customer satisfaction.

Conclusion                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628